Case 1:17-cv-01047-ESH Document 63-22 Filed 05/06/19 Page 1 of 5




          EXHIBIT 17
Case 1:17-cv-01047-ESH Document 63-22 Filed 05/06/19 Page 2 of 5


                                                               Page 1
              *** HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY ***

                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA



              ----------------------------------
                                               :
              DEMOCRACY PARTNERS, et al.,      :
                                               :
                        Plaintiffs,            :
                                               :
                   v.                          :    Civil Action No.
                                               :
              PROJECT VERITAS ACTION FUND,     :    1:17-CV-1047-ESH
                                               :
              et al.,                          :
                                               :
                        Defendants.            :
                                               :
              ----------------------------------



                     Video Deposition of JAMES E. O'KEEFE, III, a

              witness herein, at the law offices of , Reiff,

              Lamb, Rosenstein & Birkenstock, P.C., 1090 Vermont

              Avenue, N.W., Suite 750, Washington, D.C., commencing

              at 9:41 a.m. on Tuesday, February 12, 2019 and the

              proceedings being taken down by stenotype and

              transcribed by Catherine B. Crump, a Notary Public in

              and for the District of Columbia.
Case 1:17-cv-01047-ESH Document 63-22 Filed 05/06/19 Page 3 of 5


                                                               Page 2
          1     APPEARANCES:

          2     On behalf of the Plaintiffs:

          3        JOSEPH E. SANDLER, ESQ.

          4        DARA LINDENBAUM, ESQ.

          5        Sandler, Reiff, Lamb,

          6        Rosenstein & Birkenstock, P.C.

          7        1090 Vermont Avenue, N.W.

          8        Suite 750

          9        Washington, D.C.       20005

         10        (202) 479-1111

         11        sandler@sandlerreiff.com

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22
 Case 1:17-cv-01047-ESH Document 63-22 Filed 05/06/19 Page 4 of 5


                                                               Page 100
01:52:22    1   apologized for his behavior.

01:52:30    2         Q.    When did you first become aware of Bob

01:52:35    3   Creamer?

01:52:36    4         A.    I first became aware of Mr. Creamer when

01:52:38    5   Mr. Foval referred to him as the dark hat or the --

01:52:46    6   sort of the references that he made to Mr. Creamer at

01:52:49    7   Garfield in Wisconsin in 2016.

01:52:55    8         MR. SANDLER:   Okay.     Let me ask that this be

01:53:02    9   marked as the next exhibit.

01:53:03 10                             [O'Keefe Exhibit No. 12 was

01:53:04 11                             marked for identification.]

01:53:06 12           [Witness peruses exhibit.]

01:53:28 13           THE WITNESS:   Okay.

           14   BY MR. SANDLER:

01:53:32 15           Q.    I'm showing you what's been marked as

01:53:35 16     Exhibit 12, O'Keefe Exhibit 12.    Can you -- actually,

01:53:40 17     I want to call your attention to the E-mail beginning

01:53:43 18     in the middle of the first page of Exhibit 12 from

01:53:46 19     James O'Keefe dated Friday, June 24, 2016, Subject:

01:53:51 20     Archive Files on Bob Creamer.

01:53:53 21           A.    Okay.

01:53:53 22           Q.    Is that an E-mail that you sent on or
Case 1:17-cv-01047-ESH Document 63-22 Filed 05/06/19 Page 5 of 5


                                                             Page 210
          1                  CERTIFICATE OF NOTARY PUBLIC

          2

          3                 I, CATHERINE B. CRUMP, the officer before

          4   whom the foregoing deposition was taken, do hereby

          5   testify that the witness whose testimony appears in

          6   the foregoing deposition was duly sworn by me; that

          7   the testimony of said witness was taken by me

          8   stenographically and thereafter reduced to

          9   typewriting under my direction; that said deposition

         10   is a true record of the testimony given by said

         11   witness; that I am neither counsel for, related to,

         12   nor employed by any of the parties to the action in

         13   which this deposition was taken; and further, that I

         14   am not a relative or employee of any attorney or

         15   counsel employed by the parties hereto nor

         16   financially or otherwise interested in the outcome of

         17   the action.

         18                          ______________________________

         19                          CATHERINE B. CRUMP

         20                          Notary Public in and for the

         21                          District of Columbia

         22    My Commission Expires:    October 31, 2022
